Citation Nr: 9902055	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-30 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degeneration of the 
lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to June 
1996.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection and assigned 
a 10 percent disability evaluation for degenerative joint 
disease of L3-4, L4-5, and L5-S1, with L4-5 disc protrusion 
and radiculopathy to the left leg.  By a January 1998 rating 
decision, the RO assigned a 20 percent disability evaluation 
for the service-connected back disability, then named as 
degeneration of the lumbar spine, effective from the date of 
service connection in June 1996.  The issue of entitlement to 
an increased rating for the service-connected lower back 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board also notes that the August 1997 statement of the 
case (SOC) included the issues of entitlement to increased 
disability evaluations for service-connected right and left 
retropatellar pain syndrome and cervical lordosis with 
headaches, each rated as noncompensable.  However, the VA 
Form 9, received by the RO in October 1997, did not mention 
these disabilities, and the November 1997 hearing concerned 
only the issue of an increased rating for the low back 
disability.  In January 1998, the RO provided the veteran 
with another VA form 9 and informed him that, unless he 
submitted a substantive appeal as to the other issues, only 
the issue of the evaluation of the lumber spine disability 
would go forward on appeal.  The veteran returned another 
completed VA form 9 in March 1998, in which he discussed only 
his lower back disability.  As the veteran has not filed a 
substantive appeal as to the other issues contained in the 
SOC, as instructed by the RO, the Board concludes that only 
the issue of the evaluation of the lumber spine disability is 
now before the Board on appeal.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veterans disability from degenerative disc disease of 
the lumbar spine is manifested by frequent, recurring attacks 
of symptoms of backache with radiating pain compatible with 
sciatic neuropathy, with relatively short periods of relief 
between such attacks, during which he has slight limitation 
of motion with pain at extremes of forward flexion and 
backward extension, without sensory or motor deficit, or 
hyporeflexia.


CONCLUSION OF LAW

The criteria for a schedular rating of 40 percent, and no 
higher, for degenerative disc disease of the lumbar spine are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from degenerative disc disease of the lumbar spine within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the ROs initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran complained of 
low back pain and radiating pain into his legs in February 
1996.  His symptoms were diagnosed as sacroiliac joint strain 
and mechanical low back pain.  During physical therapy in 
April 1996, he complained of left sacroiliac pain lasting 
several years with gradual onset.  He denied any specific 
trauma.  He had pain with prolonged standing, which had 
become gradually worse.  He had some pain down his posterior 
left thigh.  On examination, active range of motion in the 
lumbar spine was within normal limits except for decreased 
forward bending.  There was some tenderness over the lumbar 
spine in the area of the L5.  Gait was within normal limits.  
There was no spasm or deformity.  Straight leg raising was 
negative.  Motor strength was 5/5.  Reflexes in the lower 
extremities were equal bilaterally at 2+.  The examiner noted 
an impression of possible mild disc disease at L5-S1.  In May 
1996, a computed tomography (CT) scan showed spinal stenosis 
at L3-4, L4-5, and L5-S1.  There was disc protrusion at L4-5  
The spinal canal stenosis at L4-5 was severe.

During a VA examination in September 1996, the veterans 
complaints included daily back pain which radiated to his 
left leg.  The pain was worse with standing or walking.  The 
veteran reported that he did not require medication or 
significant bed rest.  On examination, his posture and gait 
were normal.  The examiner reported the following ranges of 
motion in the lumbar spine:  forward flexion, 70 degrees; 
backward extension, 28 degrees; left lateral flexion, 20 
degrees; right lateral flexion, 20 degrees; rotation, 35 
degrees.  The pertinent diagnosis was early degenerative 
joint disease of the lumbar spine with pain radiating to the 
leg, suggesting intermittent nerve compression.

The veteran was granted service connection for degenerative 
joint disease at L3-4, L4-5, and L5-S1 with L4-5 disc 
protrusion and radiculopathy to the left leg by a December 
1996 rating decision.  The RO assigned a 10 percent 
disability rating pursuant to Diagnostic Code 5292.  Under 
that diagnostic code, a 10, 20, or 40 percent rating is 
assigned for slight, moderate, or severe limitation of motion 
of the lumbar spine, respectively.

In a January 1997 notice of disagreement, the veterans 
representative asserted that the veterans low back disorder 
should be rated utilizing Diagnostic Code 5293.  In a July 
1997 rating decision, the RO continued the 10 percent rating 
utilizing Diagnostic Code 5292-5293.  Under Diagnostic 
Code 5293, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc is rated as 60 percent disabling when 
there is little intermittent relief.  Severe intervertebral 
disc syndrome is rated 40 percent disabling where there are 
recurring attacks, with intermittent relief.  Where there are 
moderate, recurring attacks, a 20 percent rating is assigned.  
A 10 percent rating is assigned for mild manifestations of 
intervertebral disc syndrome.

The veteran testified in November 1997 that his back and leg 
pain on a scale of ten was normally two to three.  However, 
several days per week, after standing for a while, the pain 
was eight or nine.  He stated that he sometime felt a 
tingling sensation in his leg, but he denied having muscle 
weakness.  Sitting or lying down relieved some of the pain 
but did not entirely alleviate it.  Medication also provided 
some relief.  The veteran testified that standing or walking 
longer than two or three hours caused pain.  He denied having 
received treatment for his back.  He stated that he did not 
take medication often because he did not like to ingest 
chemicals.

In a written statement submitted at his hearing, the veteran 
asserted that he had severe, recurring attacks of back and 
leg pain with little or no relief.  The attacks were so 
intense at times that he had to sit or lie down for hours to 
get some comfort.  The veteran also submitted copies of 
handwritten notes from a log he had kept.  The notes suggest 
that during September and October 1997 he frequently had what 
he described as severe back and leg pain after prolonged 
standing or walking.

The veteran underwent another VA examination in December 
1997.  His chief complaint was of low back ache.  He 
described the pain as sharp and located mainly in the low 
back area, but occasionally radiating down both posterior 
legs, more so on the left than right.  The pain was worsened 
by prolonged standing and somewhat relieved by lying down on 
his back.  The flare-ups usually occurred in the evening.  He 
denied loss of function during flare-ups.  He reportedly 
denied receiving treatment for his symptoms.  He did not use 
a back support, crutches, or a cane.  On examination, he 
appeared well built, without loss of muscle mass.  The were 
no findings of tenderness, masses, or inflammation in the 
lower back or legs.  The examiner detected no spasm or 
weakness.  However, range of motion was limited with pain.  
Lumbosacral flexion was 70 degrees.  Extension was 30 degrees 
with pain in the lower back.  Lateral motions were described 
as okay.  On flexion of the hips to 125 degrees, the veteran 
had pain in his back radiating down his leg.  There was no 
postural, muscular, or neurological abnormalities.  X-rays of 
the spine showed normal alignment, vertebral body height, and 
disc spaces.  The reported diagnosis was low back ache, most 
likely radicular backache radiating to the legs causing 
referral pain, without any neurological deficits.

The Board has reviewed the entire record and finds that the 
veterans degenerative disease of the lumbar spine is 
manifested by slight limitation of motion with pain at 
extremes of flexion and extension with intermittent recurring 
attacks of more severe back pain and radiating pain to the 
left leg, without sensory or motor deficits, or hyporeflexia.  
Further, the Board finds that the frequency and severity of 
the veterans attacks and the lack of significant 
intermittent relief, justify assignment of an increased 
rating of 40 percent, particularly when applying the doctrine 
of reasonable doubt in favor of the veteran and in light of 
the provisions of 38 C.F.R. § 4.7, which provide for 
assignment of the next higher rating where the disability 
picture more closely approximates the criteria for the next 
higher schedular evaluation.  The Board concludes that the 
criteria for a schedular rating of 40 percent are met under 
Diagnostic Code 5293.

However, the Board finds that the criteria for a rating in 
excess of 40 percent are not met.  The evidence does not 
reflect that the veteran has pronounced symptoms including 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  Rather, according to the veteran, he 
has rather constant mild to moderate pain with frequent 
exacerbations of more severe pain, with relative short 
intervals of relief between such exacerbations.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The functional impairment that 
can be attributed to pain, weakness, excess fatigability or 
incoordination has been taken into account.  See DeLuca v. 
Brown, 8 Vet App 202 (1995).  In this regard, the Board notes 
the clinical findings during the most recent VA examination 
which indicate that the veteran does not have functional 
impairment of his lumbar spine due to weakness, excess 
fatigability, or incoordination, but he does have limitation 
of function from pain at extremes of motion forward bending 
and backward extension, and more severe limitation of 
function during exacerbations of his symptoms.  However, the 
Board also notes that Diagnostic Code 5293 contemplates 
characteristic pain associated with intervertebral disc 
syndrome, but rates such symptoms on the basis of the 
frequency and severity of attacks and whether there is 
intermittent relief.  The Board finds that the veteran has 
recurring attacks which have been characterized by VA 
physicians as flare-ups.  According to the veteran, these 
exacerbations of symptoms last from several hours to several 
days and occur several times per week.  During the intervals 
between such exacerbations, the veteran has the milder 
symptoms identified during the VA examinations, including 
slight limitation of motion due to pain on extremes of 
motion, with some functional limitation due to pain.  
Apparently, the veteran is not entirely precluded from 
performing physical activity.  For example, he reports that 
he is able to mow his lawn and go shopping, although such 
activities often precipitate attacks of sciatica.  The Board 
concludes that the functional impairment due to pain is 
adequately compensated by the 40 percent schedular rating 
under Diagnostic Code 5293.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are provided for more 
severe symptoms, but the medical evidence reflects that those 
manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensating by application of regular schedular standards 
and that extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.


ORDER

An increased rating of 40 percent for degenerative disease of 
the lumbar spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
